Pfaff, J.
This was an action brought by Poney Frazier against the appellee, Non-Ferrous Foundry, *420under the Indiana Employment Security Act in which the Employment Security Division Review Board affirmed the referee’s decision to deny benefits to the appellant-claimant. Since the filing of this appeal, the original appellant, Poney Frazier, died on February 19, 1962, and Lucile Frazier, as administratrix of the estate of Poney Frazier, was substituted as appellant herein on January 14,1963.
Poney Frazier was discharged from his work on February 20, 1961. The referee determined that he was discharged for misconduct in connection with his employment; therefore he was not entitled to benefits under §52-1539, Burns’ 1951 Replacement (Supp.). From this determination Poney Frazier appealed to the Review Board. The claimant’s application for leave to introduce additional evidence was denied for the reasons that the same evidence was available at the referee’s hearing and that it was not apparent on its face that it would have changed the outcome of the case. The Review Board made the following statement of facts, findings and conclusions:
“STATEMENT OF FACT: It has been the custom in this employer’s foundry for each man engaged in trimming castings to load his own trimmings into a wheelbarrow and wheel them to the bins. On this particular case in question herein, however, the claimant’s foreman, under whom he had worked for three or four years, had himself trimmed some castings on the previous Saturday and loaded the trimmings on claimant’s wheelbarrow. On the following Monday, the claimant dumped the trimmings out of his barrow and onto the floor, and three times refused the foreman’s direct order to reload his barrow and wheel the trimmings to the place designated by the foreman. To each said request of the foreman that the claimant reload his barrow, the claimant simply answered ‘No,’ whereupon the foreman ‘rang him out.’ The claimant thereupon went to the presi*421dent of the company, who informed the claimant that the foreman was his boss.
“FINDINGS AND CONCLUSIONS: The claimant refused to carry out the lawful order of his foreman, only because he thought it was unusual and varied from what the claimant believed was the established way of doing things. Nevertheless, there was nothing unreasonable about it and the foreman had the right to give it and to expect the claimant to carry it out. The execution of this proper order would not have been prejudicial or detrimental to the claimant in any way. The president of the company backed up the authority of the foreman. The claimant was discharged for industrial misconduct in connection with his work on Monday, February 20,1961.”
While §52-1542 (k), Burns’ 1951 Replacement (Supp.), provides that decisions of review boards are conclusive as to questions of fact, our Supreme Court stated in Warren v. Indiana Telephone Co. (1940), 217 Ind. 93, 26 N. E. 2d 399, that the requirements of due process necessitated some sort of review of administrative decisions. On page 118 of that opinion, the court said:
“In ascertaining whether the finding of the administrative agency meets the requirements of due process, the court will look to the substance rather than the form. The mode by which the facts were found will be regarded as a means rather than an end, and the finding will not be set aside because the agency did not conform to the court-made formulas of proof. If, however, it should be made to appear that the evidence upon which the agency acted was devoid of probative value; that the quantum of legitimate evidence was so proportionately meagre as to lead to the conviction that the finding does not rest upon a rational basis; or that the result of the hearing must have been substantially influenced by improper considerations, the order will be set aside, not because incompetent evidence was admitted, *422but rather because the proof, taken as a whole, does not support the conclusion reached.”
In addition to a review of the proceedings of the Review Board in accordance w ith the due process standards stated in the Warren v. Indiana Telephone Co., supra, the court looks at the facts which the Review Board sets out as constituting “misconduct” within the terms of §52-1539, Burns’ 1951 Replacement (Supp.), in conjunction with opinions of the Appellate Court which have defined the word “misconduct” as used in the Statute.
In Merkle v. Review Bd., Emp. Sec. Div. (1950), 120 Ind. App. 108, 112, 90 N. E. 2d 524, Judge Crumpacker speaking for this court cites with approval an annotation from A. L. R. as follows:
“The great majority of the cases on the subject under consideration sustain the rule that ‘in order to constitute ‘misconduct’ within the meaning of the unemployment compensation acts excluding employees discharged for ‘misconduct’ from their benefits, an act must show a wanton or wilful disregard for the employer’s interests, a deliberate violation of the employer’s rules, or a wrongful intent.” Anno., 146 A. L. R. 243.
Later in the same year in A. Winer, Inc. v. Review Bd., Emp. Sec. Div. (1950), 120 Ind. App. 638, 95 N. E. 2d 214, this court affirmed the determination of the board that the employee was properly discharged for misconduct for failure to properly oil a serging machine, which she operated, after repeated instructions and warnings so to do. As the basis for this decision, the court relied upon Merkle v. Review Bd., Emp. Sec. Div., supra, and upon the following definition of “misconduct,” which the court quotes on page 641:
*423“It is conduct ‘evincing such wilful or wanton disregard of an employer’s interests as is found in deliberate violations or disregard of standards of behavior which the employer has the right to expect of his employee, or in carelessness or negligence of such degree or recurrence as to manifest equal culpability, wrongful intent or evil design, or to show an intention and substantial disregard of the employer’s interests or of the employee’s duties and obligations to his employer.’ Boynton Cab Co. v. Neubeck (1941), 237 Wis. 249, 296 N. W. 636. And see Massengale v. Review Bd., etc. (1950), 120 Ind. App. 604, 94 N. E. 2d 673.”
In the later decision, Osojnick v. Rev. Bd., Ind. Em. Sec. Div. et al. (1959), 129 Ind. App. 515, 158 N. E. 2d 656, this court remanded the case to the board because the facts found were insufficient to show “misconduct.” The court in arriving at its decision followed the language and reasoning in Merkle v. Review Bd., Emp. Sec. Div., supra, and A. Winer, Inc. v. Review Bd., Emp. Sec. Div., supra.
In light of the Review Board’s “Statement of Fact” that it was “the custom in this employer’s foundry for each man engaged in trimming castings to load his own trimmings into a wheelbarrow and wheel them to the bins” and in light of the foreman’s order that claimant carry trimmings, which he did not cut, back to the bins, the ultimate finding that appellant was guilty of “misconduct” under the provisions of §52-1539, Burns’ 1951 Replacement (Supp.), does not follow from the “Statement of Fact.” The actions of the claimant lack much of the elements of misconduct as that term has been above defined and construed. We do not believe the Board’s determination is based upon a substantial factual foundation.
*424Reversed.
Mote, P. J., concurs; Kelley, J., concurs with opinion in which Hunter, J., concurs.